Citation Nr: 0510760	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  94-27 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to a rating greater than 10 percent disabling for 
hepatitis B.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The veteran had active duty from December 1941 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

The Board first entered a decision in this case in January 
1998.  That decision denied a compensable rating for the 
veteran's hepatitis, then rated noncompensably disabling.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion by the parties, the Court vacated that portion of the 
Board's decision that denied a compensable rating for 
hepatitis and remanded the case for VA to afford the veteran 
another examination, holding that the examination conducted 
in March 1997 was inadequate.  

In May 2001, the Board issued another decision in this case 
that granted a 10 percent rating for the veteran's hepatitis 
B.  The veteran also appealed that decision to the Court.  By 
a January 2003 Order, the Court vacated that portion of the 
Board's decision that denied a rating greater than 10 percent 
for hepatitis B and again remanded the case.  The Order noted 
that the record did not reflect that VA had provided the 
veteran proper notice pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  

The Board Remanded the case to the RO in July 2003 for the RO 
to provide appropriate notice to the veteran pursuant to the 
VCAA.  The case is again before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  By a decision in May 2001, the Board assigned a 10 
percent rating for hepatitis B.  A rating decision in 
September 2002 made the 10 percent rating effective from 
December 1992.  

2.  The medical evidence does not show that the veteran has 
experienced any significant symptoms referable to his 
hepatitis B since 1988; there is no evidence that any 
physician has recommended dietary restriction or medication 
for the disability.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent disabling 
for hepatitis B are not met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, and 4.114, Code 7345 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed September 1993 rating decision, the 
September 2002 rating decision, a November 1993 statement of 
the case, and supplemental statements of the case dated in 
February 1994, May 1994, August 1997, November 2000, and 
January 2005 that discussed the pertinent evidence, and the 
laws and regulations related to claim for an increased rating 
for hepatitis B.  Moreover, these documents essentially 
notified them of the evidence needed by the veteran to 
prevail on his claim.  

In addition, in July 2003 and February 2004 letters, the RO 
notified the veteran of the evidence needed to substantiate 
his claim, and offered to assist him in obtaining any 
relevant evidence.  This letter gave notice of what evidence 
the appellant needed to submit and what evidence VA would try 
to obtain.  The veteran was also invited to submit "any" 
additional information to the RO.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini, supra.  The 
veteran was told that he needed evidence showing that his 
service-connected hepatitis B had worsened.  

As it pertained to respective responsibilities, the veteran 
was told that VA would obtain service medical records, 
military service records and VA records that were necessary.  
He was also told that VA would obtain all medical records 
that the veteran told them about and that they would get a 
medical opinion if it were necessary.  He was informed to 
provide information so that VA could obtain relevant 
treatment records.  In this regard, he was told to complete 
sign and return the enclosed VA Form 21-4142, Authorization 
for Release of Information, for any private health care 
provider he wished VA to obtain records.  The veteran was 
further informed that he could submit any additional 
information or evidence to VA, preferably within 60 days.

In light of the foregoing, the Board finds that the rating 
decision, statement of the case, supplemental statements of 
the case, and notice letters dated in July 2003 and February 
2004 complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claim that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the VCAA was not in effect at 
the time of the initial determination by the RO.  In July 
2003 and February 2004, the RO provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate his claim on appeal, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit pertinent evidence pertaining to 
his claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the appellant in July 2003 and February 
2004 was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  After the notice was provided, the case was 
readjudicated and a supplemental statement of the case was 
mailed to the appellant in January 2005.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claim, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Effective in September 2001, VA revised the criteria for 
evaluating liver disorders.  Generally, where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant will 
apply.  Further, VA's General Counsel has held that if the 
amended regulation is more favorable to the claimant, then 
the retroactive reach of the regulation is governed by 
38 U.S.C.A. § 5110(g) (West 2002), which provides that VA 
may, if warranted by the facts of the claim, award a benefit 
based on a change in law retroactive to, but no earlier than, 
the effective date of the change.  VAOPGCPREC 3-2000; 
VAOPGCPREC 7-2000.  The Board is bound by those rulings.  
38 U.S.C.A. § 7104(c) (West 2002).  

The criteria that were in effect prior to September 2001 
provided that, with marked liver damage manifest by liver 
function test and marked gastrointestinal symptoms, or with 
episodes of several weeks duration aggregating three or more 
a year and accompanied by disabling symptoms requiring rest 
therapy, a 100 percent rating is warranted.  A 60 percent 
evaluation is to be assigned when there is moderate liver 
damage and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression.  For minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures, a 30 percent rating is appropriate.  Demonstrable 
liver damage with mild gastrointestinal disturbance warrants 
a 10 percent evaluation.  A noncompensable rating is to be 
assigned for healed, nonsymptomatic hepatitis.  Code 7345.   

Beginning in September 2001, the criteria provided that 
chronic liver disease without cirrhosis (including hepatitis 
B, chronic active hepatitis, autoimmune hepatitis, 
hemochromatosis, drug-induced hepatitis, etc., but excluding 
bile duct disorders and hepatitis C), near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) are evaluated 100 percent disabling.  With daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly, a 60 percent rating is appropriate.  A 40 percent 
evaluation is warranted for daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  With daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period, a 20 percent rating 
is assigned.  A 10 percent is appropriate for intermittent 
fatigue, malaise, and anorexia, or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.  Nonsymptomatic chronic 
liver disease without cirrhosis is rated 0 percent disabling.  
Sequelae, such as cirrhosis or malignancy of the liver, are 
to be evaluated under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under DC 7354 and under a diagnostic code for 
sequelae.  For purposes of evaluating conditions under Code 
7345, "incapacitating episode" means a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  Hepatitis B infection must be 
confirmed by serologic testing in order to evaluate it under 
Code 7345.  Code 7345.  

The veteran submitted his claim for service connection for 
hepatitis B in July 1988.  In connection with that claim, the 
RO obtained VA outpatient treatment records dated in June 
1988.  Notes stated that the veteran was notified in 1984 
that he had been exposed to hepatitis B.  Screening by a 
private physician revealed no symptoms.  Examination and 
pertinent laboratory tests at that time were negative.  

The veteran underwent a VA examination in August 1988.  He 
reported ongoing symptoms including stress, fatigue, night 
sweats, insomnia, chills, shortness of breath, and dizzy 
spells.  Examination of the abdomen revealed some tenderness 
to palpation in the right and left lower quadrants.  There 
was no rebound tenderness.  The liver span was 14 centimeters 
in the midcostal line and the lower edge was firm.  The 
spleen was normal.  Laboratory tests showed only a positive 
reaction for hepatitis B antibodies.  The diagnoses included 
moderate hepatomegaly and history of hepatitis B with 
possible residual hepatocellular disease.

During the psychiatric portion of the August 1988 VA 
examination, the veteran related having feelings of stress, 
discrimination, and harassment related to work.  He did not 
endorse any psychiatric symptoms.  He was worried about 
developing liver cancer from exposure to hepatitis and was 
not reassured by his doctors' statements that his tests were 
normal.  Mental status examination was significant for 
anxiety and impaired judgment and insight.  The diagnosis was 
adjustment reaction with mixed features, including anxiety, 
some physiological symptoms, and some depression.  The 
examiner noted that a psychologist who examined the veteran 
regarding his job situation reached the same conclusions.  
The examiner indicated that the veteran was not employable at 
that time.

Notes from Bay Shore Medical Group dated in April 1987 
indicated that the veteran was concerned about hepatitis.  It 
was noted that he had "on [sic] symptoms referrable [sic] to 
liver disease."  The Board believes, considering the context 
of that notation and subsequent notations, that the April 
1987 notation was a typographical error and was meant to 
state that there were "no symptoms referable to liver 
disease."  Laboratory test results for liver function were 
within the expected ranges.

During a March 1990 hearing, the veteran described a long 
history of flu-like symptoms, with pain, fever, and stomach 
complaints.  He indicated that the VA examiner had told him 
that he had an exceedingly large liver.  The veteran stated 
that he had experienced pains on the front and right side of 
the abdomen, as well as bouts of constipation and diarrhea.  

In a September 1992 decision, the Board established service 
connection for hepatitis B. In the October 1992 rating 
decision effectuating the Board determination, the RO 
assigned a noncompensable (zero percent) rating effective 
from the date of the veteran's claim. The veteran timely 
appealed that decision.

In his December 1992 notice of disagreement, the veteran 
asserted that he suffered from liver damage from the 
hepatitis.  He added that he had experienced right side pain 
since service, though it subsided after surgery for prostate 
cancer.  He also related that he had suffered from a lack of 
bowel control since service, which he associated with liver 
damage.  The veteran described stomach problems with a bile 
taste in his mouth.  He again related a long history of flu-
like symptoms, as well.

With his notice of disagreement, the veteran submitted a 
report of a private November 1992 liver and spleen scan.  The 
report indicated that the scan suggested a degree of at least 
mild hepatocellular dysfunction.

The veteran also provided records from M. Leiserowitz, M.D., 
who evaluated the veteran for a renal disorder.  Examination 
showed some mild right lower quadrant tenderness. Laboratory 
test results included only elevated creatinine and uric acid 
levels.  Tests for liver function were normal.  Dr. 
Leiserowitz found that the veteran had mild renal 
insufficiency.  He stated that there was no relationship 
between that disorder and the veteran's prior hepatitis 
infection.

The veteran was afforded a VA examination in March 1993.  He 
believed that he had liver and kidney disease caused by 
hepatitis.  The veteran described monthly "flu attacks," 
with fatigue, generalized weakness, nausea, chills, and 
fever, as well as moderate abdominal pain two times a week.  
He reported vomiting once a year.  He denied any food 
intolerance, anorexia, or weight loss.  The examiner stated 
that he was unable to detect liver enlargement on physical 
examination due to muscle guarding.  Percussion did not 
reveal any enlarged liver, but the veteran's abdomen was 
obese.  The abdomen was generally tender to palpation.  There 
was no splinting or rebound tenderness.  The diagnosis was 
hepatitis B.  X-rays of the abdomen showed no liver 
enlargement.  Pertinent laboratory findings in April 1993 
were within normal limits.

The veteran testified at a personal hearing in January 1994.  
He asserted that he had liver disease with associated 
depression, painful urination, fatigue, and stomach problems.  
He also had diarrhea and constipation.  When he had attacks 
of symptoms, his family told him that he had a yellowish 
tint.  He had attacks at least once a month.

In a March 1994 letter, the veteran's sister described the 
veteran experiencing flu symptoms and chills after service.  
In an April 1994 letter, the veteran's son related that, 
about 20 years before, the veteran had experienced an attack 
of intestinal or stomach gas related to hepatitis.  

Additional medical records from Dr. Leiserowitz were negative 
for treatment or findings associated with hepatitis.  

VA outpatient notes dated in November 1993 reflect complaints 
of constipation.  In January 1994, the veteran was evaluated 
for renal insufficiency.  Notes referred to a history of 
hepatitis B infection and a prior liver and spleen scan 
showing hepatocellular dysfunction.  The veteran had vague 
complaints of left-sided abdominal pain, diarrhea, insomnia, 
headaches, and dizziness.  His urinary complaints resolved 
after a radical prostatectomy for cancer.  His weight was 
stable.  Examination of the abdomen was negative for 
tenderness or organomegaly.

The RO obtained additional VA outpatient treatment records.  
Laboratory tests showed no elevated liver function results.  
Progress notes dated in February 1993 and April 1993 
indicated that abdominal examination revealed no tenderness 
or organomegaly.  Notes dated in February 1995 reflected 
complaints of intestinal problems.  Records dated from August 
1995 through January 1996 showed chronic diarrhea.  Severe 
diverticulosis of the colon was shown by a January 1996 
barium enema and an April 1996 colonoscopy.  Progress notes 
from June 1996 indicated that Flutamide was discontinued due 
to severe diarrhea.

The veteran underwent a VA fee-basis examination in March 
1997.  He noted a history of hepatitis B exposure.  The 
examiner reviewed the veteran's records.  The veteran did not 
have any yellow discoloration of the eyes or urine, 
arthralgia, joint swelling, blurred vision, stigmata, or 
cirrhosis of the liver.  He had no complaints at that time, 
other than occasional nausea.  He denied any abdominal 
discomfort, food intolerance, vomiting, malaise, and 
generalized weakness.  On examination, the abdomen was soft 
and nontender with no hepatosplenomegaly.  Additional 
examination was also negative.  The diagnosis was previous 
exposure to hepatitis B with normal liver enzymes and normal 
previous liver ultrasound, and hepatitis B surface antigen 
carrier.  The examiner recommended additional testing.  

Pursuant to the Board's remand, the RO wrote the veteran in 
April 2000 and asked that he provide the necessary 
information to obtain recent medical treatment records.  In 
an April 2000 response, the veteran related that he had 
received only VA treatment.  

VA medical records primarily showed prostate-related 
treatment.  Laboratory tests yielded elevated alkaline 
phosphatase in February 1999 and elevated creatinine in 
August 1997.  March 1999 progress notes indicated that 
examination of the abdomen revealed no tenderness or 
hepatosplenomegaly.

Also pursuant to the Board's remand, the veteran was 
scheduled for a VA examination.  The RO received notice that 
the veteran failed to report for the examination scheduled in 
August 2000.  In an August 2000 letter to the RO, the veteran 
explained that he had not received sufficient advance notice 
of the examination.  He also objected to undergoing 
ultrasound testing.  He asserted that the test used a dye 
that had been fatal.  In a September 2000 letter to the 
veteran, the RO explained that it was necessary for him to 
undergo the examination and asked him to indicate whether he 
was willing to report for an examination.  The RO also 
advised the veteran to contact the medical center for 
purposes of arranging an examination with adequate 
preparation time.  None of the veteran's subsequent 
correspondence indicates a willingness to report for a VA 
examination.  The Board would point out that the duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  

Additional VA outpatient records dated through December 2002 
note frequent visits.  The visits were primarily routine 
follow-up appointments for unrelated ailments, for treatment 
of the veteran's prostate cancer, in particular.  None of 
those clinic records contains any reference, either by the 
veteran or by the examiner, to symptoms or findings referable 
to hepatitis or liver disease.  The records also indicate 
that the veteran has, for several years, been taking 
Simvastatin, a medication to reduce his serum cholesterol.  
The Board notes that that medication is either 
contraindicated by or to be used with care in patients with 
significant liver disease.  Accordingly, one would expect 
that a physician would, at a minimum, make a notation to that 
effect and monitor the veteran's liver function tests, if 
significant liver dysfunction existed.  The treatment records 
do not reflect any such notation or monitoring.  

The record shows that the veteran again failed to report for 
a scheduled examination for his liver disability in January 
2003.  A March 2003 rating decision notified him that it had 
considered that fact in denying a rating greater than 10 
percent.  

On numerous occasions during the course of this appeal, the 
veteran has related that he has had episodes of flu-like 
symptoms through the years during which his family noted that 
he had a yellow tint.  The Board finds particularly relevant, 
however, that he apparently did not report any such episodes 
to any examiner, either while they were occurring or even 
shortly after their conclusion.  It seems reasonable to 
expect that any prudent patient would do so if the episodes 
had recurred as frequently and had been as incapacitating as 
he has claimed.  Yet there is not one reference in the clinic 
records to an acute episode of symptoms and no examiner has 
indicated that he felt that the episodes reported by the 
veteran since 1988 even might be attributable to residuals of 
hepatitis.  

Although an examiner in 1988 reported some degree of liver 
enlargement on physical examination and a history of 
hepatitis B with possible residual hepatocellular disease, 
and a November 1992 liver scan reportedly suggested a degree 
of at least mild hepatocellular dysfunction, no other 
examiner since 1988 has noted any significant demonstrable 
liver impairment, based on either clinical evaluation or 
laboratory studies.  Examiners since 1988 have attributed all 
of the veteran's numerous complaints, including 
gastrointestinal complaints, to disorders other than 
residuals of his in-service hepatitis.  While he fervently 
believes that his various symptoms and disorders, including 
prostate cancer, are due to his in-service hepatitis, there 
simply is no competent medical evidence that that is the 
case.  In fact, the only evidence of any residual of the 
hepatitis is the hepatomegaly and possible residual 
hepatocellular dysfunction reported by one examiner in 1988 
and the 1992 liver scan suggestive of, and an examiner's 
notation of possible hepatocellular dysfunction.  

Under the rating criteria that were in effect prior to 
September 2001, associated fatigue, anxiety, and 
gastrointestinal disturbance necessitating dietary 
restriction or other therapeutic measures were required for a 
30 percent rating, the next higher rating available.  
Subsequent to September 2001, the criteria have required 
daily fatigue, malaise, or anorexia requiring dietary 
restriction or continuous medication, or incapacitating 
episodes of such symptoms having a total duration of at least 
two weeks per 12-month period for a 20 percent rating.  

There is no evidence that any examiner has ever recommended 
any dietary restrictions or prescribed continuous medication 
to treat the residuals of the veteran's hepatitis B.  
Although the veteran has reported having diarrhea and 
constipation on occasion, those symptoms have been attributed 
to other disorders or to medication the veteran was taking 
for other disorders.  Nor is there any competent medical 
evidence of any incapacitating episodes related to hepatitis 
that were severe enough to require bed rest and treatment by 
a physician since the veteran's separation from service.  

The Board concludes, therefore, that the criteria for a 
rating greater than 10 percent disabling for residuals of 
hepatitis B are not met.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  
However, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has ever been hospitalized for 
treatment of his hepatitis B since his separation from 
service.  Neither does the record reflect marked interference 
with employment.  He has submitted no evidence of excessive 
time off from work due to the disability or of concessions 
made by his employer because of his hepatitis B.  There 
simply is no evidence of any unusual or exceptional 
circumstances that would take the veteran's case outside the 
norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

A rating greater than 10 percent disabling for hepatitis B is 
denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


